Citation Nr: 1448431	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to September 1990.  He died in October 1998.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) at the Regional Office (RO) in St. Paul, Minnesota.  But the RO in Waco, Texas, certified the appeal to the Board.

In March 2012 correspondence, the Appellant-widow withdrew her request for a hearing before the Board.  38 C.F.R. §§ 20.702(e) and 20.704(e) (2014).

In addition to the paper claims file, there is an electronic ("Virtual VA") paperless claims file.  A review of the Virtual VA claims file does not, however, reveal any additional evidence pertinent to this appeal.


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied the appellant's prior petition to reopen this claim of entitlement to service connection for the cause of the Veteran's death (this claim even earlier had been considered and denied on its underlying merits in December 1998).  She did not appeal the September 2006 decision not to reopen her claim.

2.  The additional evidence since received is merely cumulative or redundant of the evidence already of record and considered in the September 2006 decision and does not relate to an unestablished fact or raise a reasonable possibility of substantiating this cause-of-death claim.



CONCLUSIONS OF LAW

1.  The September 2006 rating decision earlier considering and denying the appellant's prior petition to reopen her claim of entitlement to service connection for the cause of the Veteran's death is a final and binding determination.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).

2.  There is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding whether this claim should be reopened, the Board has reviewed all of the evidence in the claims file, both the physical and electronic portions of it, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  Id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.


The Board must assess the credibility and weight of all of the evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the claimant prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  Id.

I. The Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With regards to new-and-material evidence claims, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the Veterans Claims Assistance Act of 2000 (VCAA) notice requirements require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1, 11 (2006).

Additionally, in Dependency and Indemnity Compensation (DIC) claims, so including for cause of death, the VCAA notice must include:  (1) a statement of conditions for which the Veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on the previously service-connected disability, and (3) an explanation of the evidence required to substantiate a claim based on a disorder not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board finds that this duty to notify was satisfied in a June 2010 letter.  Note also that the letter preceded the initial adjudication of the claim in September 2010, so was provided in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

Relevant to the additional duty to assist the Appellant-widow with this claim, the Veteran's service treatment records (STRs), post-service VA and private treatment records, and lay statements have been obtained and associated with the claims file for consideration.  The appellant has not identified any additional evidence that has not been requested or obtained and that is obtainable.  The Board realizes that no VA medical opinion has been obtained regarding this claim.  In Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim.  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

VA need not, however, obtain a medical opinion in the reopening context unless there is the required new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  And, here, as previously was the case, there is not the required suggestion of a relationship or correlation between the Veteran's death and his military service.  VA is not obligated to obtain a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when opinions should be obtained and require provision of an opinion in virtually every instance, so virtually without exception.

For these reasons, the Board finds that VA has satisfied its duties to notify and assist this Appellant-widow claimant.  No useful purpose would be served in remanding this claim for more development.  This would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the claimant.  The Court has held that they type remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  It is difficult to discern what additional guidance VA could have provided the Appellant-widow regarding what further evidence she should submit to substantiate her claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not have a useful or meaningful purpose or result in any significant benefit to the claimant).

II. 
New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly-constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a Notice of Disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2014).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly-submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept as credible assertions of a claimant that are beyond his or her competence.

The Veteran died in October 1998, and this Appellant-widow's original claim of entitlement to service connection for the cause of his death was denied a relatively short time later in a December 1998 rating decision.  She did not appeal that decision, so it is final and binding on her based on the evidence then of record.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.200, 20.302, 20.1103 (2014).  In a subsequent September 2006 rating decision, the RO also denied her petition to reopen this claim, and she again did not appeal, so that more recent decision also is final and binding on her based on the evidence then of record.

In the initial December 1998 rating decision, the RO denied the appellant's claim because it found that she had not presented evidence suggesting the Veteran's immediate cause of death, metastatic colorectal cancer, had been diagnosed during his military service to warrant concluding it was directly incurred during his service or within a year of his discharge to alternatively warrant presuming it was incurred during his service, or that his service-connected disabilities (hemorrhoids and scars of his left upper lip and laceration to the back of his head) had contributed directly or indirectly to his death.

The more recent September 2006 decision denying the petition to reopen this claim concluded there was not the required new and material evidence, in part, because it was not additionally shown that the Veteran's cause of death was the result of exposure to Agent Orange.

That more recent September 2006 decision marks the starting point for again determining whether there is this required new and material evidence.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence considered in determining whether new and material evidence has been received is the evidence submitted since the last final and binding denial of the claim, on any basis, so irrespective of whether on the underlying merits or instead a prior petition to reopen the claim).

In support of her claim, the appellant has submitted a September 1997 VA treatment record listing the results of the Veteran's Agent Orange examination.  The record documents his medical history, including his history of hemorrhoids in service, and objective examination results.  The VA examiner found that the Veteran had diagnostic testing results that were "suggestive of recurrent rectal carcinoma in the liver probably" and "rectal adenocarcinoma, stage IV with recurrence of metastasis in the liver."  No opinion was provided as to the etiology of his rectal carcinoma.  This evidence is not new, as it is cumulative and redundant of the evidence available at the time of the September 2006 rating decision.  In any event, it also is not material since it does not suggest the carcinoma is the result of the Veteran's military service or that his service-connected hemorrhoids or scars directly or indirectly caused or contributed substantially or materially to his death.


Service connection for cause of death requires evidence indicating that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.312.

Malignant (cancerous) tumors are chronic, per se, and therefore will be presumed to have been incurred in service if manifest to a compensable degree (generally meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In addition to these presumptive provisions, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (or elsewhere recognized) shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence establishing that he was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

For the purpose of this section, "the term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram."

If a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  This list of diseases includes:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus (adult-onset diabetes), Hodgkin's disease, non-Hodgkin's lymphoma, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

These diseases, however, must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne (or other acneform disease consistent with chloracne) must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii) .

Moreover, VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  See, too, Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  In particular, the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era (or elsewhere recognized) is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  As indicated, colorectal and hepatobiliary cancers are not amongst the conditions identified in § 3.309(e) as presumptively associated with exposure to Agent Orange, indeed, to the contrary, they are conditions specifically excluded from this presumption.  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a claimant from alternatively establishing entitlement to service connection with proof of direct causation linking the claimed disability to the Veteran's military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).


Here, though, there is no such supporting evidence, even since the RO's September 2006 final and binding decision.  And, as already explained, in the absence of new and material evidence, the Board is not obligated to obtain this necessary medical nexus opinion on its own initiative.  Further, inasmuch as the claimant has not fulfilled her threshold burden of submitting new and material evidence to reopen this finally-disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen this claim of entitlement to service connection for the cause of the Veteran's death is again denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


